Tragic situation in Burma (debate)
The next item is the Council and Commission statements on the tragic situation in Burma.
President-in-Office. - (SL) We are all still shaken by the human suffering that the destructive cyclone Nargis caused to the poor and oppressed population of Burma, or Myanmar.
We expressed the European Union's deepest sympathy in numerous statements published in the aftermath of the disaster. Moreover, the European Union immediately promised urgent funds in aid of humanitarian needs. So far the Union's commitments have exceeded the sum of EUR 60 million. At the same time it should be emphasised that the amount that has been promised will top up the already existing aid provided by the European Union, which is not a small amount.
In spite of this, the key issue continues to be the access to areas that have been affected, and how to distribute help quickly. Last Tuesday the Presidency, in cooperation with the Commissioner Louis Michel, convened an extraordinary session of the European Union Council. On that occasion the development ministers agreed that there was a danger of an even greater tragedy if the Burmese authorities were not ready for a better cooperation.
The situation is still critical. This is why the European Council urged the Burmese authorities to introduce urgent measures facilitating access to help for people who are in dire straits. The Council welcomed the efforts made by the Commissioner Louis Michel to convince the authorities in Burma/Myanmar that the humanitarian help is urgent and neutral. At the same time we regret that the Burmese authorities were not prepared to make use of all the help that the European Union and the international community are prepared to provide.
In addition, the Council has expressed its full support to the UN General Secretary and to all the initiatives given by the UN bodies that would help to meet humanitarian requirements. We also welcome the UN General Secretary Ban Ki-moon's visit to Burma, scheduled for tomorrow.
The Council has raised the issue of the situation in Burma at all political meetings that have been recently held with its Asian partners. The Asian countries have been invited to influence the Burmese authorities and to convince them that the nature of the international humanitarian aid is neutral and unbiased.
On 19 May the Foreign Ministers of the ASEAN Member States met in Singapore. The European Union had previously presented this group with a demarche asking the countries in the region to influence the Burmese authorities to open the borders to humanitarian aid and humanitarian aid workers.
On Monday, 26 May, the General Affairs and External Relations Council will have a debate on the humanitarian situation in Burma, and on the denial of access to humanitarian aid experts and the delivery of aid to the affected area.
Burma, or Myanmar, also continues to be a priority topic in the Council's debates because of the political situation in that country. The fact that, in spite of the huge scale of the humanitarian disaster, the Military Junta has not cancelled the national referendum is a cause for concern. We believe that this may lead to irregularities in the new constitution's adoption procedure.
We are also concerned due to reports of escalating intimidation during the period of preparations for the referendum. I should emphasise that the European Union is also disappointed because the authorities have not paid any attention to the calls of the United Nations for a more inclusive and more legitimate transition to democracy. I should like to affirm that the European Union will continue to support the endeavours of the United Nations.
Finally, please take note that on 29 April the European Union revised the common position adopted back in November 2007. This position, which was adopted as a response to suppression of peaceful protests, from now on includes firmer restrictive measures against Burma.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, first and foremost I wish to thank you for placing Burma on the agenda for this sitting.
In view of the scale of the catastrophe caused by Cyclone Nargis on 2 May, we suggested the Presidency call an extraordinary meeting of the Council of EU Foreign Affairs Ministers. The Council meeting was convened as soon as possible by the Slovenian Presidency, who I wish to thank, and was held on 12 May.
At the meeting the EU called for increased cooperation by the Burmese authorities to allow access and distribution of international humanitarian aid. I decided to follow up the call directly by visiting Burma on 15 and 16 May. During my mission, which I made clear was strictly humanitarian and non-political, I was able to meet the Burmese authorities and the representatives of humanitarian organisations in Burma, and I made a visit on the ground to the areas affected around Yangon. I had two and a half hours of quite intense meetings and discussions with the Minister for Planning - who obviously held most authority and was certainly the most authoritarian of the three I met - the Minister for Social Welfare and the Minister for Health.
What emerged very clearly from my mission was that the Burmese authorities are still extremely reluctant to create the operational conditions normally required to provide an international humanitarian response to meet local needs. It is equally clear to me that an approach seeking to impose international humanitarian aid on the Burmese authorities, in due consideration of our current means, is doomed to failure and could even be counterproductive. All the humanitarian organisations in Burma told me this, and confirmed that the problem is obviously not the lack of organisations on the ground, or even a lack of funds, since a lack of means also certainly depends on access to international experts and professionals, but rather lack of access.
My mission certainly made a modest contribution to opening up a tiny window to gradually create a minimum humanitarian space for international humanitarian aid. The Burmese authorities provided a partial response to various specific demands: for example, visas for experts working for the Commission were extended by two weeks. They had been issued with three-day visas and these were extended for two weeks. We had requested one month.
We also clarified a situation that appeared genuinely serious. At certain locations, the local authorities were demanding a permit, and therefore written authorisation, even for local workers, meaning people employed by our agencies, by the UN or by NGOs, and in most cases this was of course impossible. This was clarified, and obviously no authorisation is required for local workers. Authorisation is also no longer required to enter the disaster areas, in particular Pathein airport. I also asked for a second airport to be opened up for planes arriving with equipment, in other words Pathein airport which is a military airport. I was told that this was not possible because the technical standards used by the control tower differed from international standards and, in any case, that this would not make the work any easier since the roads between Rangoon and the delta, the area worst affected, were in much better condition and much easier to use. Unfortunately I had no authorisation to check this kind of information for myself.
I feel it is important for international pressure to be maintained, both by neighbouring countries and by the international community as a whole. I ought to say that, in my discussions with the authorities, I also made a specific request - I made, in fact, five specific requests which I will tell you about in just a moment - that doctors and medical staff from neighbouring countries be allowed to deploy in the areas worst hit, and they obtained authorisation for this on the day I left. This means that 140 doctors were deployed and also medical staff from Laos, Cambodia, India, Bangladesh and Thailand. They were thus able to visit the areas worst hit. The role to be played by neighbouring countries is crucial, and I was also able to have quite a long discussion with Secretary-General Ban Ki-moon while waiting for my plane to return to Bangkok. I passed on all this information to him, told him my feelings on the issue, and also how the mission had gone.
The UN Secretary-General agreed with this analysis, but had two specific suggestions to make himself: to deploy a joint UN/ASEAN humanitarian aid coordinator, and to quickly organise a donor conference co-presided by the UN and ASEAN on 24 and 25 May in Bangkok. Following on from the recent visit by the United Nations humanitarian aid coordinator John Holmes, Secretary-General Ban Ki-moon is visiting Burma tomorrow to discuss how to channel international aid.
In relation to needs, the humanitarian situation in Burma remains dramatic. There is a danger that the first catastrophe caused by the cyclone could be worsened by a second humanitarian disaster: the risk of famine, since harvests were destroyed, and also epidemics among survivors whose living conditions are deplorable. There is a risk of epidemics. When we were there, the World Health Organization did not see identify risk of cholera, but large numbers of children were suffering from diarrhoea and so on. This meant there was a risk of epidemic caused by water pollution. There is also a risk of famine. The region stockpiles large amounts of rice, and all food in storage has been destroyed.
There is one practical problem: this land ought to be sown to ensure a harvest in October. The timeline is therefore a maximum of three to four weeks. A number of people at the temporary camps, as they call them, do not wish to return to their own areas for all sorts of reasons, while others do wish to return, but need special kinds of seeds since all the soil has been salinated, and therefore they need much stronger plants, and also fertilisers. I thus attempted to engage in constructive, practical dialogue with the authorities on this matter. It was thought that the UNDP micro-credit scheme could be used as a finance mechanism. We are still discussing this at present. I must tell you it is no rapid process.
The Commission provided a rapid response, with an emergency decision of two million euros adopted on 5 May. As you know, I am authorised to release three million euros right away with no official procedures. Of course, since we had no identification, we began by releasing two million. We subsequently decided on an envelope of five million euros in food aid, and also an additional emergency envelope of ten million euros. We are, of course, willing to do more on the basis of needs assessments and assurances in terms of aid monitoring.
When I left after my two and a half hours of discussions with the authorities, I sent them a specific written note of the various requests I had made. My first request concerned visa extensions for those working temporarily on the mission, namely the Commission staff. We were given a two-week extension.
I also asked for final clarification, and for them to notify our local authorities that Burmese workers at our agencies and other operators no longer require official authorisation or a travel permit. This point has obviously been clarified.
I asked for multiple-entry visas for six months to allow the EU-financed NGOs working there to triple their international personnel. When I left Burma there were one hundred or so visa applications outstanding for UN agencies, and just over one hundred NGO applications. I asked to be informed regularly. Some have been issued since, but it is a far cry from what was requested.
I also requested visas and travel permits to visit the delta and to ensure that sufficient personnel could be mobilised. As I said, I then asked for permits to be issued rapidly to doctors in the area and local medical staff. It would appear they understood this point perfectly.
As for Pathein airport, which could have acted as a kind of redistribution hub for products arriving in planes sent by the international community, the answer here was an outright no. The reason was, according to them, that the control equipment and means were not in line with international standards, and that it was much easier to go via Rangoon. I doubt this because, when I was there, Rangoon was already overwhelmed and had a number of problems which were subsequently rectified to a certain extent. I am not sure that these were sorted out thanks to me. It was simply that they could not find a way to operate Rangoon airport either. I also feel that operations were handled in this manner for reasons relating to institutional comfort.
All in all, it was an extremely frustrating mission, I can tell you. I feel there is total distrust of the international community. There are some very deep-rooted a priori concerns in the country. One occasionally has the distinct impression that nobody is listening to anyone else. It is extremely difficult to reach the conscience and mindset of the person we are talking to. The talks went well because for two and a half hours we had a genuine discussion, all quite courteous but firm too, because one nagging question persists: why say no to the international personnel that is so necessary to assist with operations?
I also mentioned the responsibility to protect, in this way in particular, and even this led to a problem of principles. At that point I was told that certain questions required no answers. That was how the mission went. Obviously I was sad I had not secured anything more specific, but I cannot pretend I was not glad to return to Europe.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, the Commissioner has provided us with a persuasive and graphic portrayal of the way in which the ruling military government in Burma is cynically and brutally betraying its own people.
I wish to address myself here to the Association of Southeast Asian Nations and the ASEAN Member Countries. For many years, the European Parliament has maintained friendly relations with the parliamentarians of the ASEAN countries. Not too long ago, those countries signed a new ASEAN Charter in which they explicitly affirm their adherence to the principle of respecting and protecting human rights. It goes without saying that ASEAN bears some responsibility for Burma, which is one of its Member Countries, and that the global reputation of the ASEAN countries will suffer if it continues to let the Burmese military junta act as it is acting at the moment.
I appeal to the Member Countries of ASEAN, in their own best interests and for the sake of their good and friendly relations with the European Union, to do whatever they can to persuade the Burmese military junta that it must let the outside world help its country's population. As I have indicated, this lies within the power and responsibility of the ASEAN countries. They will be asked how they are exercising this responsibility, and whether or not they use their scope for action in this matter will influence our relations with ASEAN. They need not act by means of public appeals - there are other ways - but the European Union expects that Burma's neighbours in particular will do whatever they can to change the attitude of its ruling regime.
on behalf of the PSE Group. - (NL) I shall begin by complimenting the Commissioner on behalf of my Group. Today he has stated clearly that he is doing what he can, in very difficult circumstances. He himself referred to a dialogue of the deaf. We must note that the situation in Burma takes bizarre forms. It is nearly three weeks now since the cyclone hit the country, and the government is still letting in hardly any outside aid. The authorities themselves seem to be remaining rather passive. The country has been closed to aid workers, experts and media for weeks. It is almost Kafkaesque that the junta did let a referendum designed to strengthen its own position go ahead a week and a half ago.
According to a number of sources, the official death toll is around eighty thousand. Tens of thousands are still missing and the number displaced is over two million. These are gradually becoming Pol Pot proportions, or at least we believe so, because there is just as little information coming out of the country as there is aid going in. Former UN coordinator Jan Egeland said at the beginning of this week that refusing to allow aid in is murder. The Burmese Government is turning its responsibility to protect into a farce. The contrast with China, tragically struck by a violent earthquake last week, is remarkable. The widespread devastation was not covered up and could be seen on TV everywhere, including in China itself, and the Chinese Government issued an international appeal for help.
The image of the Burmese Government can no longer be damaged much more. It has more or less reached an all-time low. China is in a position to do much more to urge the Burmese Government to accept help. So area Russia and India which must put pressure on the junta either in the UN or in ASEAN. I agree with the comment by Mr Nassauer on that point.
Last Monday agreement was reached within ASEAN on international aid to Burma. All aid is to be coordinated through ASEAN. This is a step forward, but direct aid from the West is still ruled out. A donor conference is to be held next week. I appeal to Europe to contribute generously and wholeheartedly, but that is only if guarantees are given that our contribution will actually go to the right place and that journalists will also be allowed into the country, so that we can get a proper picture of the situation there.
on behalf of the ALDE Group. - (NL) How many times have we stood in this House before talking about Burma? Several times a year we stand here and still the case remains hopeless.
However, the situation in Burma has become even worse than last time we spoke about it. One point four million victims have still not received any help. Thirty thousand children are suffering from acute malnutrition. Hundreds of thousands are homeless and at risk of cholera, pneumonia and infectious diseases. I understand that this morning as many as eight foreign doctors from Médecins Sans Frontières have been allowed into the disaster area.
I should like in any case to back the appeal that Mr Nassauer has made to ASEAN. It must now finally show determination, because it is clear that the junta is more interested in the survival of its own regime through the referendum that is not worthy of the name - Mr Wiersma calls that 'Kafkaesque' - than the survival of its own people. The generals think that foreigners coming into the country would threaten the survival of the military regime.
It is clear, though, that Médecins Sans Frontières, Oxfam, the British, French and US ships are bringing aid goods, not regime change, however much I might wish for that myself. However, we can apparently not convince the junta of that, so we have to look for alternatives. I think the best alternative is the Security Council. Europe and the United States must insist that the situation in Burma is put on the agenda. All the United Nations Member States have signed up to the following two principles: accepting responsibility for the protection of citizens and, if a country is no longer able or willing to do that, the right of the international community to intervene in disasters.
The United Nations has to act. I understand the problems and I am proud of Commissioner Michel who, instead of wringing his hands and convening working groups, just got down to it with the motto 'deeds, not words'. That impresses me. I also think the support promised by the European Union is exemplary. I believe the French Minister, Mr Kouchner, is right in saying that the junta is guilty of a crime against humanity. I do wonder why we, the other 26 EU Member States, are not listening hard.
Mr President, aid must be brought to the Burmese people, with or without the consent of the junta. Withholding essential support is a crime against humanity. I would like to see the European Union take the initiative in getting the United Nations and the Security Council to refer this case to the prosecutor at the International Criminal Court in The Hague. Enough is enough, patience has run out. I would say, drag the junta into the International Criminal Court. That is what we want. The way the situation is now, they are the ones who belong behind bars, not the dissidents in Burma!
on behalf of the Verts/ALE Group. - (FR) Madam President, I feel we ought to be slightly more precise in the way we talk about this issue; for example, the concept of neutrality. We are not neutral. If we are for the people of Burma, this means we are against the military junta. Since the military junta has no intention of helping the people of Burma, we are against the military junta. We must not support it, and this is exactly how we are perceived.
Louis Michel held discussions for two and a half hours. The entire story has a surrealist ring to it: he says he went there, he talked to them for two and a half hours, he was told that such-and-such an airport could not be mobilised in 24 hours, whereas technical facilities were provided to open an airport in Sarajevo. This is not really the problem.
It is therefore obvious we are at an extremely specific juncture, and I agree: the responsibility to protect means the military junta is committing a crime against humanity, against its own population. This is a fact. We will see what becomes of this state of affairs in the public debates to follow. It is, however, true that this obvious case must be submitted to the International Court of Justice. What is most interesting is that in doing this we are addressing the Security Council, and Burma's protectors, the Chinese, are in fact talking a rather unintelligible language.
We could say, in fact, that China may have done the right thing by opening up its borders, but at the same time it continues to protect Burma, and continues to protect a government that is massacring its own people.
Thus I feel that in this situation it is obvious nobody can impose food. We must nevertheless exert pressure, all the pressure we can. Even a possible solution involving assistance manu militari would give us and countries in Asia some chance of putting pressure on Burma. I think Louis Michel's speech to us today was quite explicit: talk to me honey, talk to me, I'm listening, but I couldn't care less. That is what he told us in his diplomatic way, for which I have the utmost respect.
Today, however, the authorities in Burma are deaf. They will not listen, they are not interested in a constitutional referendum, as has been mentioned. They are laughing at us all. Henceforth, therefore, pressure must be stepped up to the maximum, and we must ask for the consequences to be submitted to the Security Council and the International Criminal Court in The Hague.
Mr President, nearly three weeks have passed since cyclone Nagris hit Burma destroying the harbours and the deltas of the Ayeyarwady. It destroyed houses and towns killing thousands of people and leaving thousands of others homeless.
History has taught us that, unless we react immediately when people suffer, their suffering is bound to increase by multiples and factors way beyond our conception.
In many ways, the failure of the Burmese regime is a reflection of what we have been saying in this Parliament over the last number of years concerning the military junta that is presently in place in Burma. However, despite our objections to that military junta, we must find mechanisms - however they are arrived at - to deliver aid directly to the people. I welcome the fact - and little did I think I would be saying this today - that the military junta has now allowed in five United Nations helicopters to distribute food, despite the fact that a French naval vessel and American naval vessels are in the bay waiting to deliver food and medical aid to the people.
It is incumbent on all of us to guarantee that we can make the best possible efforts to assist human beings when they are suffering. Indeed, with regard to those great defenders of Burma, the Chinese, Burma could learn from the way in which the Chinese reacted to their most recent natural disaster by appealing for international aid and assistance from Japan and other countries. Hopefully among these different alliances we can create conditions whereby the aid and succour can be delivered.
The issue with regard to the International Criminal Court is a matter for another day. Our first and most immediate aim and task, following what Louis Michel has already said, is to guarantee that we put in place the mechanisms to deliver that aid, to rebuild the infrastructure, to rebuild homes and, most importantly of all, to prevent the continuing suffering of the Burmese people.
Madam President, a regime which wantonly allows its own citizens to needlessly suffer in pursuit of its own xenophobic paranoia is not just amoral but evil, and sadly such a junta rules in Burma. Unmoved as it is by the plight of its own people, it is unlikely to be influenced by what is said in the European Parliament, but in the name of humanity we must speak out.
We are not trying to control Burma, we are just trying to help its people, though the reality is that without regime change little will improve in the long term for the Burmese. Yes, we must maximise humanitarian aid, considering food and supply drops as a necessary tactic; but ultimately the restoration of democracy is how this once-thriving country will reclaim its position and put the people's needs before the junta's preservation.
Madam President, firstly let me express my heartfelt sympathy for all the Burmese people who have been bereaved or injured by the effects of Cyclone Nargis. The people of Burma are in the thoughts and prayers of many Europeans. However, our condolences are not enough. We must discuss practical measures and see how we can implement them so that we alleviate the suffering of the survivors.
Many countries and international organisations are both willing and able to provide immediate humanitarian aid; they have been for a matter of weeks now. Unfortunately, the ruling military authorities consider the preservation of their own power as of prime importance; the suffering of their own people seems to be of little consequence. They fear any kind of foreign involvement in Burma, even if this is of aid workers. The Commissioner's first-hand account of his discussions with the Burmese military authorities makes for sobering listening and there is not much hope that the Burmese authorities will change their position. So while we talk and wring our hands in dismay over the impossibility of getting the Burmese authorities to accept help and over the impotence of ASEAN, hundreds of thousands are suffering.
The UN Security Council can and should call on its principle of responsibility to protect and provide aid without the consent of the Burmese authorities. I would strongly urge the UK Government - which currently holds the Presidency of the Security Council - to sanction immediate airdrops of aid. The Burmese authorities are responsible for a crime against humanity, but we cannot sit by passively allowing them to continue in this crime. And while I agree that an airdrop is not the ideal way of getting aid into a country - for we would rather have trained aid workers distributing help - it is better than nothing, so, please, let us get some help in and let us get it in now.
(CS) Ladies and gentlemen, I want to add my voice to those who have expressed their sincere sympathies with the bereaved families of the tens of thousands of victims of the deadly Cyclone Nargis in Burma (Myanmar). I also want to express my full solidarity with the hundreds of thousands of people who have lost, as a result of this natural disaster, their livelihoods and roofs over their heads. I welcome the speed with which the European Commission's humanitarian aid was offered and I also appreciate Commissioner Michel's quick action. Unfortunately I cannot approve of the behaviour of the Burmese Government and the Burmese authorities. It was inhuman and cruel how they were preventing their own people, victims of this horrible disaster, from receiving foreign humanitarian aid. Consequently I want to call on the Burmese Government and on the Burmese senior officials to fully open the borders to foreign aid, and to allow the goods and the workers of foreign humanitarian organisations to enter the country. I also call on China, India, Singapore and other countries in the region, including the ASEAN Member Countries, to use their influence to persuade Burma to open up to foreign aid. No country in the world is capable of coping with a natural disaster of this magnitude on its own.
Madam President, the situation in Burma following the recent catastrophic cyclone is tragic and is getting worse every day. Those civilians who survived when the cyclone first struck now face illness and death by hunger, lack of shelter and appropriate medical care. Yet the military dictators ruling Burma remain largely apathetic to the urgent need to allow proper help to reach the victims.
These heartless military generals care much more about clinging to power and far less about the destiny of the disaster survivors. The way the Burmese regime has acted and continues to act is unacceptable and criminal. The international community, and the EU in particular through Commissioner Michel, has done its best to convince the junta of Burma to listen to reason but, alas, without the desired effect.
I think there is now no other way but to proceed with some form of forced aid delivery to the affected region. Such an undertaking can be launched with urgent approval from the UN and with the necessary logistics provided by appropriate military delivery systems in close coordination with other countries such as the USA.
This is truly a last-resort, exceptional measure, but is absolutely necessary in my view in order to save thousands of innocent lives. We just cannot remain inactive and watch the suffering and demise of the Burmese people go on any longer.
(DE) Madam President, the scale of the crisis in Burma is horrific: 100 000 deaths, 200 000 people missing and more than two million homeless in a country of 54 million inhabitants. The Irrawaddy Delta is Burma's largest rice-producing region and plays a key role in food production. The tidal wave swept inland for 22 miles, flooding fields and leaving many of them heavily salinated. In other words, the present humanitarian disaster is set to be compounded in the medium term by a food production crisis in the Irrawaddy Delta.
The people of Burma urgently need immediate as well as long-term help from the international community. That help, unfortunately, must be forced through against the will of the generals, come what may. A government blocking emergency aid is a scandal without precedent in the history of international relations. The victims of the cyclone are being held hostage by a paranoid and murderous band of soldiers that has ruled Burma for several decades.
Last September the popular pro-democracy movement led by Buddhist monks was brutally crushed. Thousands were killed or abducted, and now tens of thousands are dying because the government is not letting aid through. Its refusal to accept aid for the people is killing them. This murderous regime belongs at the very top of the United Nations' blacklist, and the members of the junta belong in the dock at the International Criminal Court.
(PL) Humankind has not yet learnt how to prevent the tragic consequences of natural disasters. These consequences are even more dramatic in the case of countries governed by dictators. The plight of the Burmese nation is a contemporary example of this. The people of Burma have suffered both as a result of the cyclone and as a result of the behaviour of the military regime in power there. It became evident how heartless the ruling Burmese generals were when they refused international aid to save the Burmese people, even though the generals themselves were unable to do so. That decision amounted to a premeditated crime against the entire nation. Despite widespread international condemnation, the Burmese generals are maintaining their criminal course of action. Humanitarian aid seems to be ending up in the hands of the military and their families, or is being traded. At the same time it is ever more urgently needed, due to the spread of hunger and disease.
Particular attention should be paid too to the situation of Burmese orphans. There are more and more indications that people traffickers are turning to these orphans in their search for sex slaves for brothels the world over.
Respect for human rights does not just mean that national authorities should refrain from torture, murder and arrests. Failing to assist disaster victims or deliberately hindering assistance amounts to committing genocide.
Madam President, I would like to thank the Commissioner for his work to date on this matter. It is now clear that over 125 000 people have died as a result of the cyclone which hit the southern regions of Burma on 2 and 3 May. The United Nations estimates that in excess of 2.4 million people have been directly affected by this tragedy. Many are severely injured and it is likely that there will be an outbreak of disease due to lack of food and clean water. It may already have taken hold in the area.
The policies of the military junta in preventing humanitarian aid workers from getting access to the affected areas are unprecedented. These aid workers and the agencies that they work for have the expertise to put in place a comprehensive relief operation which would bring assistance to a large number of people in a short period of time. Will another similar number have to die before the military regime allows the aid agencies in?
The combined efforts of the EU, China, India, all of the South-East Asian nations and the UN have the power to force the Burmese authorities to remove the restrictions. It is by working together that we can change the mindset of this corrupt government. In particular we must bring China and India on board to force the change.
It is now 18 days since the cyclone hit the region. The international community must continue to work so that every person affected by the disaster receives food, clean water, the necessary medical care and shelter. Let us continue to keep the pressure on the Burmese leadership and force them to allow the international aid agencies to carry out their work. Let each country within the EU, and the EU itself, continue to apply diplomatic pressure. This is where immediate action is required. We must not allow another 18 days to pass before action is taken. The time for removing the restrictions is now.
(NL) Two weeks after the disaster, some of the Burmese people have finally received rice, beans and medicines, but that aid is still not reaching a quarter of all victims and is arriving criminally late through the fault of the junta. The UN World Food Programme says that it was able to give rice and beans to 212 000 of the 750 000 people who are the worst affected. Therefore a special UN aid fund is needed, as the Social Democrats are also asking. I am grateful to the Commission for all its valuable efforts in Burma and also from Brussels.
However, millions of people are being abandoned to hunger, thirst and sickness. That is a form of torture, that is murder and a total failure of the duty to protect. These are actions verging on genocide. Therefore the army is responsible for crimes against humanity. For our Group and tomorrow for this Parliament, that is a matter for the International Criminal Court. The Security Council has to have an investigation opened into the crimes of the regime. What is the view of the Commission on that?
As rapporteur on Burma, I ask myself when do you reach the limit of respect for the sovereignty of a country? The limit was, after all, somewhat closer in the case of Iraq. When does respect for fundamental human rights become inviolable for the same international community? Now the credibility of human rights is tarnished all over the world by the refusal, mainly of neighbouring countries, to deal with the Burmese Government, and the unwillingness to come to the aid of the people without the consent of the generals. Sovereignty does not entitle you to throttle your own people.
Hence the request to the Council of the European Union, and particularly to the United Kingdom as current President of the Security Council, for the situation in Burma to be discussed again in the Security Council. China and Russia must understand that the situation there now is even more criminal, even more serious, than shortly after the cyclone.
(DE) Madam President, 130 000 dead and more than two million homeless: that is the bitter reality in Burma. In addition, widespread famine is threatening. The floods are causing diarrhoea pathogens, such as Salmonella, to spread like wildfire. There is a high risk of illnesses such as typhoid, cholera, malaria and dengue fever. Children, who have weaker immune systems and whose bodies dehydrate faster, are particularly endangered. The survivors of the disaster need clean drinking water, which cannot be provided on a sustainable basis without good treatment plants. They need emergency accommodation, not least to prevent the spread of respiratory diseases.
The military junta remains unwilling to admit Western aid workers, as Commissioner Michel just confirmed in his powerful speech. It is thereby jeopardising the existence of tens of thousands of people. What is the responsible approach? Exerting pressure by petitioning the Criminal Court in The Hague? Absolutely! However, is there also a need to amend international law so as to restrict national sovereignty in the event of a humanitarian crisis? That would be difficult to achieve, and the Chinese would be sure to veto it in the UN Security Council.
China is one of the few allies of the Burmese dictators. It must, however, make every effort - and so must the Member Countries of ASEAN, as Hartmut Nassauer stated - to ensure that the international teams of experts and aid materials, which have been in place for some time now, are allowed to enter the country. One of the reasons why Myanmar is blocking the numerous aid operations mounted by the international community is evidently a desire to influence the donors' conference in order to obtain multimillion sums and be able to use them as it sees fit.
Like the Burmese regime's contemptuous and brutal treatment of peaceful demonstrators during the Buddhist monks' revolt in September 2007 and its subsequent imposition of a news embargo lasting several months, this is a totalitarian act which is directed against the interests of the population. This alleged exercise of national sovereignty is entirely unstatesmanlike and totally inhuman.
(PT) Over 63 000 people dead and missing and two and a half million homeless is now the combined result of the cyclone and the cruelty of the Junta which is mismanaging and oppressing Burma and which has prevented international aid from reaching those in need. What a contrast to the openness and promptness of China in helping the survivors in Sichuan!
The UN Security Council can no longer refrain from holding the Burmese Military Junta responsible for the protection of its people, by allowing international humanitarian NGOs and agencies to access the country in order to help the abandoned population of the Irrawaddy Delta. It also cannot refrain from bringing the Burmese Military Junta before the International Criminal Court for crimes against humanity.
This Parliament hopes that the European governments will bring immediate pressure to bear on the UN Security Council. It is time that all members of the Council, including China which has supported the Burmese dictatorship, accept their responsibilities towards the sacrificed people of Burma.
(LT) Today we are talking about the tragic situation in Burma in the aftermath of the cyclone that swept across the country at the beginning of the month. The disastrous consequences of the tragedy are that hundreds of thousands of people are dead, injured, sick and lost, with huge numbers losing their homes and in need of food and water. Every day on TV we witness haunting scenes from a country ruined by this cyclone and it is impossible to remain indifferent.
It is true that humankind still remains powerless in the face of natural disasters, especially when they happen without warning. However, the recent situation in Burma is different, as we are aware of the fact that the Indian Government warned Burma's leaders of the impending cyclone two days before it reached the country, so they had been informed.
Nevertheless, the cyclone hit the country's people with all its might, because the generals in charge of the country could not be bothered to warn their people about the disaster that was imminent. Such a government is worthy of condemnation, as its recent actions demonstrate absolute inefficiency and indifference towards citizens, which is an obvious breach of human rights. The generals in charge are to blame for having given their blessing to this natural disaster developing into a catastrophe of such proportions.
The list of criminal acts committed by Burma's leaders, which will never be forgotten, comprises forbidding international aid workers to enter the country, refusing to assist those seeking help and showing total disregard for the international community's efforts to help the suffering. The generals' shameful attempts to hold a referendum on the constitution in such circumstances only add to this list.
I truly believe that the European Union must pursue every possible avenue - I repeat: every possible avenue - of cooperation with the governments of India, China and other Asian countries and make use of all the institutions in the United Nations network to ensure that the people of Burma receive the maximum possible help.
Madam President, in today's debate I would like to raise three issues. First, the problem of a new constitution. The Myanmar junta announced that a pro-military constitution has won overwhelming support in the referendum which was held despite widespread criticism and the needs of a national tragedy. Human rights groups have dismissed the vote as a mockery. A referendum conducted in those conditions has to be of dubious credibility. Probably it will be impossible to hold the second round of voting in most areas of the Irrawaddy delta on 24 May.
Second, there is a more general problem about sanctions, particularly EU sanctions. Do they really work? The people most affected are the population at large. Some observers - seasoned journalists, diplomats, former EU ambassadors in South-East Asia - say that isolating Burma in this way does not help.
Third and last but not least, the time has come for the UN Security Council to act. The United Nations Security Council should insist that aid deliveries and humanitarian workers be given unfettered access to Burma. The EU countries delivering aid should insist on monitoring to ensure that aid reaches the cyclone victims most in need.
(IT) Madam President, ladies and gentlemen, in the few seconds available I would like to draw the House's attention to the cry of alarm which has reached me from volunteers working for the international organisation Save the Children, informing us of the imminent risk of a tragedy to compound the tragedy.
Rescue crews have reported that, in the marsh area of the Irrawaddy Delta, over 30 000 children are dying through want, children who have survived Cyclone Nargis and, in many cases, their own parents, who are now the victims of hunger and thirst, ill with dysentery and exhausted by rain and the cold.
Commissioner, in this context, the policy of refusing aid adopted by the regime of Than Shwe and his military coadjutants is madness. There is no time to lose! With malnutrition already present, a lack of drinking water, the spectre of disease and the absence of aid, these children will not survive long: either we intervene immediately or we will be responsible fair and square for not having done enough!
Madam President, I would like to thank and commend the action taken by Commissioner Michel. We have heard today that Cyclone Nargis has brought devastation to two and a half million Burmese people and, as the Commissioner said, the situation has been exacerbated by the regime's intransigence in denying foreign aid, so that only a quarter of those in need of urgent help have actually received it. This is unbelievable and a heartbreaking denial of the Burmese people's most basic human right. But it is also verging on criminal negligence.
Recently we have heard about some limited flexibility by the junta but I urge the Commission and Council to exercise caution towards this softening, because this is the regime that ruthlessly repressed its own pro-democracy movement. I would stress that it is vital to keep up the pressure on the junta so that all UN agencies with the experience and logistical know-how to deal with the situation are allowed in. I am especially concerned that, as the Commissioner stressed, it is the children who are suffering the most. Accordingly UNICEF needs to be allowed in, to alleviate the threat of disease and malnutrition.
Finally, I call on those who have influence with Burma, namely the neighbours and EU partners - India, China and the ASEAN countries - to encourage the junta to accept relief from others. I also call on the Commission and others to take steps to make it clear to the junta that democracy and engagement with the outside world are the only viable ways out of the crisis. I hope that Commissioner Michel will provide an answer to the questions 'Where do we go from here?' and 'How do we move forward?'
(IT) Madam President, ladies and gentlemen, the very failure of the mission described by Commissioner Michel, who I do, however, thank for his utmost sincerity, gives us an understanding of how at this moment in time it is appropriate to focus on the doctrine of humanitarian intervention to foster not only relations with the Burmese authorities, but also with the Chinese authorities who are currently demonstrating a different kind of sensitivity in light of the serious disturbances and disasters which have also occurred in their country.
Focusing on relations with the Chinese may serve to open windows for humanitarian intervention which may move from establishing a no-fly zone for direct aid drops to the opening of a genuine humanitarian corridor.
I have a question for the Council too: the European Union appointed a representative to Burma; while thanking Commissioner Michel for his dedication and for visiting what he has called an area of frustration, what is the representative's purpose? What is he seeking to achieve?
Madam President, there is one human priority: to get international humanitarian aid to the millions of human beings who have been pushed to the verge of extermination. It is a military junta that bears responsibility first for failing to warn their population in time about the approaching cyclone and secondly for refusing to let humanitarian aid enter the country.
Now I think it is time to take this gang, which has committed crimes against humanity, to the International Criminal Court in The Hague, but this needs a concentrated international effort. In the mean time, all possible pressure should be put on the Burmese rulers and their allies, including China, to engage first in the humanitarian relief phase before starting the self-proclaimed reconstruction phase.
Madam President, the tragedy of Burma has been only compounded by the refusal of the military junta to allow the delivery of aid and assistance. They have refused more than token assistance from a US task force, home-based in Okinawa, which was fortuitously deployed off Thailand. While hundreds of thousands have died in the initial disaster, this can only be multiplied massively with the refusal to receive aid and therefore control the outbreak of disease. Oxfam have estimated that up to two thirds of a million people may be threatened in the current circumstances.
We have to urge everyone - the Chinese, the European Union, other neighbours - to put as much pressure as possible on the regime to moderate its position and open its doors to aid and aid workers currently parked in Bangkok and Thailand.
President-in-Office. - (SL) I should like to thank all the participants in this debate, which leads me to believe that there is, in this Parliament, a wide consensus regarding some essential elements which are also the essential components of the Council's approach to the situation in Burma.
We are extremely concerned, first of all by the humanitarian situation in Burma, and secondly about the responsibility of the Burmese authorities for countering the effects of the disastrous cyclone, and in this context about their responsibility for securing access so that the humanitarian aid can reach those who need it.
I should like to emphasise that the European Council is determined to continue its efforts to ensure that humanitarian aid reaches those who need it. And to that end it will use all means, all possible mechanisms at its disposal. In the first instance our own; again, on behalf of the Council, I would like to recognise and support the efforts made by Commissioner Michel.
On the other hand, the European Union will continue its efforts within the United Nations Organisation and the regional organisations such as ASEAN. I should emphasise that before the meeting of the Foreign Ministers of the ASEAN member states, which was held the day before yesterday, the European Union served a demarche to the ASEAN states, in which it stated its expectations and proposals regarding the situation in Burma. And on 19 May, following the ASEAN meeting in Singapore, a statement was received containing some encouraging elements. I shall list just a few.
Firstly, the ASEAN Foreign Ministers have agreed to establish a humanitarian coordination mechanism under the auspices of ASEAN. Secondly, the authorities of Burma, that is Myanmar, have agreed to accept help in the form of medical teams from other ASEAN countries. And thirdly, the Burmese or Myanmar authorities have expressed their willingness to accept the expert assistance of the international and regional agencies to counter the effects of this disaster.
I should also mention the joint decision of the ASEAN countries and the United Nations to launch a call for a donors' conference, which is to be held on Sunday, 25 May in Rangoon.
I should like to conclude by expressing my gratitude for the views I heard during this debate. I assure you that they will be very useful in our preparations for the debate, which is expected to take place during the session of the General Affairs and External Relations on Monday.
Thank you.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I obviously comprehend and fully share the general sentiments expressed in the House - sentiments of criticism and frustration, of course.
Almost all the speakers mentioned resorting to the Security Council, the concept of the responsibility to protect, the right to interfere to a certain extent, the boundaries of national sovereignty, and sanctions in general. This is, in fact, what we are dealing with. However, I wish to speak on the means available to the international community to take all the courses of action you mention and to ensure respect for all these principles. This issue is slightly more difficult for it basically raises the serious matter of respect for international humanitarian law, a subject the European Commission and Parliament have already decided to discuss in relation to specific cases in September. Thus there is broad consensus as to the analysis: we all agree it is unacceptable, we all agree it is inhumane, and we all agree there must be better access and so on.
What I do wish to suggest - this is obviously a personal opinion - is that we make a bid in the short term to capitalise on or at least to extract maximum advantage from whatever emerges from the donor conference arranged on the initiative of Secretary-General Ban Ki-moon, with the donors being the European Union and ASEAN, and, within the framework of this initiative or proposal, to appoint a joint EU/ASEAN coordinator. This is in the very short term.
It will obviously be a difficult task. If the international community wishes to ensure a certain degree of coherence, if no results emerge from the two initiatives, it will be difficult to act as if there were nothing else to be done, and at that point the international community, whether this be the UN or other institutions, ought to focus on slightly different means.
I say this because - and I am finishing up now - what is evidently the most frustrating thing of all to some extent, which discredits or at any rate weakens the moral duty to intervene and the very concept or application of the concept of the responsibility to protect, is that, beyond the declarations of principle we are all led to make, because this is the way we feel, this is our culture, this is our view of democracy and human rights and so on, there are means available to us, or means we are politically capable of implementing.
This is the truth of the matter. This is the political courage that must be sought. For it is all too easy to say: 'we must do something, we must send this, we must force them, we must do this and that'. Yes, fine, but where are the means? Are our countries able and willing politically to accept the ultimate consequences - of using force, if necessary - and do we have the ability to act in this way? That is the real question.
I agree with everything that has been said here, but conclusions must be drawn from our generous positions. I wish to explain why I feel that there are two parts to this debate. There is the general debate on which we all agree, and there is the immediate issue. I think the latter consists of providing full support and placing a Secretary-General at the best location for dialogue to make sense, and allowing him to extract the best possible advantage from his two initiatives. This is more or less what I would suggest.
I doubt that any statements, threats or tough talk, here and now - even if it is necessary - can change the situation. Unfortunately, I do not think so. I therefore feel that we ought to go along with Secretary-General Ban Ki-moon's two initiatives, and back them to the hilt.
I have received six motions for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 142)
, in writing. - (SK) I am shocked by the terrible tragedy that has befallen the Burmese people. It is despicable that the generals who have a firm grip on the country will not be swayed by the vast number of victims of the destructive Cyclone Nargis, the number of whom may still increase due to the lack of drinking water, food and medical help. I do not understand the kind of people who ignore their nation's misfortune and keep Burma completely isolated, although it is clear that the country cannot cope on its own. The arrogance of power probably has no limits. In such an extraordinary crisis situation, the question of state sovereignty is an absolutely inhuman concept.
The humanitarian organisation Oxfam has warned that, unless help gets quickly to those affected, the number of victims may reach as many as 1.5 million. According to the UN, the disaster has affected up to 2 million people who need help. These are alarming voices and we have to adopt a clear standpoint quickly. We cannot keep waiting, watching helplessly as hunger kills more victims.
I will vote for the European Parliament resolution on the tragic situation in Burma. I am convinced that the EU must not be indifferent. It must make use of all available means to help the Burmese people. Considering the huge scale of this disaster, the EU must also use enforcement measures as 'national authorities are manifestly failing to protect their population from genocide, war crime, ethnic cleansing and crimes against humanity'.